UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1932


CYRUS NGANGA KIMANI,

                       Petitioner,

          v.

ERIC H. HOLDER, JR.,

                       Respondent.



On Petition for review of an Order of the Board of Immigration
Appeals.


Submitted:   May 18, 2011                  Decided:   May 31, 2011


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania,
for Petitioner. Tony West, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Jesse D. Lorenz, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cyrus Nganga Kimani, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals   (Board)      dismissing        his        appeal    from     the    Immigration

Judge’s denial of his applications for relief from removal.

             Kimani    first      disputes         the   agency’s      finding       that    no

exceptions    applied     to      excuse       the    untimeliness      of     his    asylum

application.        We have reviewed Kimani’s claims in this regard

and conclude that we do not have jurisdiction to review this

determination.         See    8   U.S.C.       § 1158(a)(3)        (2006);         Lizama    v.

Holder, 629 F.3d 440, 445-46 (4th Cir. 2011); Gomis v. Holder,

571 F.3d 353, 358-59 (4th Cir. 2009), cert. denied, 130 S. Ct.

1048 (2010).        Because the Board’s finding of untimeliness is

dispositive    of     Kimani’s     asylum          claim,    we   do   not    address       his

contention     that      he       established            eligibility         for     asylum.

Accordingly, we dismiss the petition for review in part with

respect to this claim.

             Next, Kimani challenges the Board’s finding that he

failed to qualify for withholding of removal.                          “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,     membership         in     a       particular      social      group,       or

political opinion.”           Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                                 We

                                               2
have     reviewed       the     administrative      record       and     find      that

substantial evidence supports the finding below that Kimani did

not meet his burden to qualify for this relief.                         Finally, we

uphold   the     agency    finding    that     Kimani   failed    to    qualify    for

protection under the Convention Against Torture.                       See 8 C.F.R.

§ 1208.16(c)(2) (2010).

               Accordingly, we dismiss in part and deny in part the

petition for review.            We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented        in   the

materials      before     the    court   and    argument   would       not   aid   the

decisional process.



                                PETITION DISMISSED IN PART, DENIED IN PART




                                          3